[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
A review of the file to establish the threshold requirement of C.P.B. 379 that the pleadings be closed as to the parties to a motion for a summary judgment reveals that on August 16, 1990 the plaintiff filed a request for leave to amend the complaint and appended its proposed amendment. Since no objection was filed in fifteen days, the amended complaint is deemed to have been consented to by the defendant City of Stamford, C.P.B. 176(c). To date, the city had not filed its answer to this amended complaint and so on this state of the pleadings it would be improper for the court to grant a motion for summary judgment, regardless of its merit. Griggs v. B and G, Inc., 24 Conn. App. 610.
For the foregoing reason the motion is denied.
MOTTOLESE, J.